OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on *221March 5, 1975. In this proceeding the Special Referee sustained all three charges of misconduct against the respondent. The petitioner moves to confirm the report of the Special Referee. The respondent cross-moves to disaffirm the report.
Charges one and two each allege that the respondent was guilty of conduct involving dishonesty, fraud, deceit, misrepresentation and moral turpitude when he engaged in the issuance of two separate usurious loans each bearing an interest rate of 50%. Charge three alleged that the respondent engaged in conduct involving dishonesty, fraud and deceit by willfully and knowingly giving false statements while testifying before a Federal Grand Jury regarding the aforementioned loans.
After reviewing all of the evidence, we are in full agreement with the report of the Special Referee. The respondent is guilty of the misconduct outlined above. The petitioner’s motion to confirm the Special Referee’s report is granted, and the respondent’s cross motion to disaffirm the report is denied.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the mitigating circumstances set forth by the respondent at the hearing of this matter. Nevertheless, the respondent should be, and hereby is, disbarred and it is directed that his name be stricken from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Fiber, JJ., concur.